Citation Nr: 0613893	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected migraine headaches, currently evaluated as 0 
percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected residuals of a left wrist fracture, currently 
evaluated as 0 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from May 1983 to May 2003, 
when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the RO in Buffalo, New 
York, that granted service connection and a noncompensable 
rating for migraine headaches, and which granted service 
connection and a noncompensable rating for residuals of a 
left wrist fracture.  The veteran appealed for higher 
ratings.  

The Board also notes that in a September 2005 rating 
decision, the RO granted service connection and a 30 percent 
rating for post-traumatic stress disorder.  The veteran 
initially appealed for a higher rating for this disability, 
but by a statement dated in October 2005, his representative 
withdrew his appeal as to this issue.  Hence this issue is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.204 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The veteran contends that his service-connected migraine 
headaches and residuals of a left wrist fracture are more 
disabling than currently evaluated.  The only VA examination 
of these disabilities was conducted in February 2003, and the 
Board finds that the report of this examination does not 
provide sufficient information to evaluate the veteran's 
migraine headaches.  Accordingly, another VA examination must 
be performed.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 4.2 (2005).

With respect to the veteran's service-connected residuals of 
a left wrist fracture, although the February 2003 VA examiner 
noted the range of motion of the veteran's left wrist, it is 
not clear from the examination report whether or to what 
extent the range of motion is limited due to pain.  For this 
reason the Board finds that an additional examination is 
needed.  The examiner should indicate the degree of 
limitation of motion, with consideration of the effects of 
pain on use and during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for migraine headaches 
or residuals of a left wrist fracture 
since separation from service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the current level of severity 
of service-connected migraine headaches.  
The examiner should review the claims 
file, and the examination report should 
reflect that this was done.  All 
necessary testing should be conducted.  
 
The examiner should describe the 
characteristics, severity, and frequency 
of the migraine attacks, if any, and 
should note any occupational impairment 
resulting from migraine headaches.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current level of severity 
of service-connected residuals of a left 
wrist fracture.  The examiner should 
review the claims file, and the 
examination report should reflect that 
this was done.  All necessary testing 
should be conducted.  

Range of motion studies should be 
performed, and the examiner is requested 
to state the normal range of motion of 
the wrist.  The examiner should identify 
and assess any objective evidence of 
pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

4.  The RO should then re-adjudicate the 
claims on appeal.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





